Citation Nr: 9905787	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  92-56 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
status post left total knee replacement, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his stepson


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1941, from August 1941 to December 1945, and almost 
continuously from March 1946 to June 1961.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 1993 rating decision, which assigned 
an increased 30 percent evaluation for service-connected 
total left knee replacement (formerly evaluated as traumatic 
arthritis of the left knee).  

When this matter previously was before the Board, the appeal 
also included the issue of service connection for a right 
knee condition, initially denied in October 1991.  However, 
in October 1996, the RO granted service connection for status 
post total right knee replacement, and a 30 percent 
evaluation was assigned, following the assignment of a 
temporary total (100 percent) evaluation for surgery and 
convalescence; notice of this decision was issued to the 
veteran in November 1996.  However, as service connection has 
been granted and the veteran has not appealed the assigned 
evaluation, no claim involving the right knee is currently 
before the Board.

In October 1998, the veteran and his spouse testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO (Travel Board hearing).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The objective findings of impairment associated with the 
service-connected left knee condition include X-ray evidence 
of degenerative arthritis of the left knee joint, flexion 
limited to 80 degrees, crepitus with motion, and disuse-type 
discomfort on palpation; the veteran subjectively complains 
of pain, swelling, weakness, and resulting impaired mobility. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a service-connected total left knee replacement are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5055, 5256, 5257, 5260, 5261 
and 5262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an increased rating for the service-connected 
left knee disability is "well grounded," meaning the claim 
is "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  As all of the evidence that 
is relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In April 1962, the RO established service connection for 
traumatic arthritis of the veteran's left knee.  In June 
1992, the veteran was hospitalized for a total left knee 
replacement.  Post-operatively, a 30 percent evaluation was 
established, and the veteran appealed that determination.  
The 30 percent evaluation has remained in effect since August 
1993, following a temporary total (100 percent) rating for 
surgery and convalescence.  

The veteran underwent a VA orthopedic examination in December 
1993.  In December 1994, the Board found that the veteran's 
VA claims file had not been made available to the examiner 
for review in conjunction with the examination, and the 
report was found to be incomplete for rating purposes.  
Accordingly, the veteran was afforded more thorough VA 
orthopedic examinations, as detailed below.  

On VA examination in January 1995, the veteran walked into 
the office without the aid of any assistive device (other 
than a hinged brace on the right knee).  The left knee 
appeared to be functioning well, and the examiner found no 
instability, unusual discomfort, or fluid as regards the left 
knee joint.  The left knee joint was found to have full 
extension to zero degrees, with approximately 95 degrees of 
full flexion.  No left knee joint effusion was found.  The 
diagnosis was left knee degenerative arthritis.  

Private medical records dated in 1995 disclose treatment for 
an infected right knee total replacement, with some 
difficulty on post-operative recovery, a matter not at issue.  

On VA examination in August 1996, the veteran walked into the 
office without the aid of any assistive device.  The veteran 
was found to have bilateral knee scars from the knee 
replacements.  The scar on the right knee was considered to 
be worse than on the left.  The veteran had little difficulty 
in range of motion testing, with full extension to zero 
degrees, and 95 degrees of full flexion.  No rocking or 
instability of the prosthesis were noted on either side.  No 
additional findings pertinent to the left knee were noted.  
The diagnosis was bilateral total knee replacements.  

Private treatment records of 1997 show treatment for a 
cerebral vascular accident (CVA), with left sided weakness, 
including weakness of the left lower extremity.  This matter 
is not at issue in the present appeal.  However, several 
private examiners who treated the veteran for CVA in January 
1997 found that the veteran was found to require minimal 
assistance for bed mobility, bed transfers, and gait.  The 
veteran's coordination and balance in various tasks were 
considered to be normal to good.  Left side weakness was 
observed, however, including left lower extremity weakness.  
In pertinent part, range of motion of the left knee joint was 
full, and no musculoskeletal deformity was found on repeated 
examinations.  The veteran was advised on strength training 
exercises, and some improvement in functioning was noted on 
examination in February 1997.  On private consultation 
examination in February 1997, the veteran's left upper 
extremity weakness was considered to be of greater impairment 
than the lower left extremity.  

On VA orthopedic examination in June 1997, the veteran gave a 
history of a successful left total knee replacement.  He 
reported an initial stroke in 1997, with resulting left sided 
weakness, as well as several strokes since that time, with 
continuing balance problems.  Physical examination revealed a 
left knee scar, approximately 20 cm. in length.  Significant 
degenerative changes were noted in the left knee joint.  The 
patellar process was difficult to palpate, but no effusion 
was appreciated.  Left knee joint range of motion testing 
revealed about zero degrees of full extension and 80 degrees 
of full flexion, with crepitus on motion.  No instability of 
the left knee joint was demonstrated, although disuse-type 
discomfort was noted on palpation.  The diagnosis was 
bilateral total knee replacements.  

During his October 1998 hearing, the veteran testified that, 
since his knee replacements, he has been unable to do any 
extensive walking or standing, and that he needs a walker, 
wheelchair, and crutches for ambulation.  He indicated that 
he is only able to get move around his house by holding on to 
walls.  His wife indicated that he was in constant pain prior 
to the knee replacements, and that, due to pain and weakness 
he couldn't participate in an exercise program following the 
surgeries; she also corroborated the veteran's account of 
difficulty with ambulation.  The veteran's stepson complained 
that the veteran had not yet received payment for the period 
for which he was awarded a total evaluation following the 
right knee surgery.  

The veteran's left total knee replacement is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee prosthesis).  
This diagnostic code provides for assignment of a 100 percent 
evaluation following implantation of the prosthesis.  
Thereafter, intermediate degrees of residual weakness, pain, 
or limitation of motion should be rated by analogy to 
Diagnostic Codes 5256 (for ankylosis), 5261 (for limitation 
of extension) or 5262 (for impairment of the tibia and 
fibula); the minimum assignable evaluation is 30 percent.  A 
60 percent evaluation is assignable for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

The medical evidence cited above reveals that the only 
objective findings indicative of impairment associated with 
the service-connected left knee condition are X-ray evidence 
of degenerative arthritis of the left knee joint, flexion 
limited to 80 degrees, crepitus with motion, and disuse-type 
discomfort on palpation.  Although flexion is moderately 
limited, extension, consistently measured as to 0 percent, is 
normal.  See Diagnostic Code 4.71, Plate II ( establishing 
standard range of knee motion as from 0 degrees (on 
extension) to 140 degrees (on flexion)).  No functional loss 
has been associated with the veteran's crepitus.  The veteran 
subjectively complains of constant pain, swelling, weakness, 
and resulting impaired mobility.  Although the June 1997 
examiner noted that there was some disuse-type comfort on 
palpation, neither the January 1995, August 1996, nor the 
June 1997 examiner included in his report any findings 
regarding the presence of pain on motion, swelling, or 
weakness, and the veteran has not otherwise presented any 
objective evidence to support his assertion that he 
experiences these symptoms on a continuous basis.  The 
examiners have each specifically noted that no instability 
was present at the time of the examination.

As clearly indicated in the veteran's and his wife's 
testimony, the veteran undoubtedly experiences significant 
impairment associated with his bilateral total knee 
replacements, particularly as regards the right knee (for 
which he wears a knee brace), and that he uses a walker or 
crutches and occasionally a wheelchair to assist him with 
ambulation.  It is also understandable that the veteran 
experienced considerable pain and weakness both prior to, and 
following, each of his knee surgeries.  Those facts 
notwithstanding, the current severity of the service-
connected left knee, and the appropriate evaluation therefor, 
is the issue currently before the Board.  The veteran already 
has been compensated at the 100 percent level for the one-
year period following his 1992 left knee replacement; hence, 
the question presented here is the appropriate subsequent 
evaluation.  

In view of the above evidence, however, the Board finds that 
currently assigned 30 percent evaluation adequately 
compensates the veteran for the limitation of motion and 
discomfort associated with his left knee condition.  There is 
no basis for more than the currently assigned 30 percent 
evaluation based on evaluation of the veteran's condition, by 
analogy, under Diagnostic Code 5256, 5261, or 5262.  While 
problems with ambulation due, at least in part, to the left 
knee condition are clear, the fact remains that some movement 
of the left knee is possible, even considering the veteran's 
subjective complaints of pain and discomfort.  As there is no 
evidence of, or of disability comparable to, ankylosis of the 
knee, there is no basis for assignment of an evaluation in 
excess of 30 percent under Diagnostic Code 5256.  
Additionally, although as much as a 50 percent evaluation is 
assignable under Diagnostic Code 5261 for limitation of 
flexion, as noted above, the veteran has full range of motion 
on extension.  Hence, even if his complaints of continuous 
pain and weakness were accepted as credible, there is no 
medical indication that such symptoms could, even during 
flare-ups, result in functional loss comparable to extension 
limited to 30 degrees or more, which is required for 
assignment of at least a 40 percent evaluation under 
Diagnostic Code 5261.  Likewise, in the absence of evidence 
of evidence disability of, or of disability comparable to, 
impairment of the knee due to nonunion of the tibia and 
fibula with loose motion, requiring a brace for the left 
knee, there is no basis for assignment of an evaluation 
greater than the currently assigned 30 percent under 
Diagnostic Codes 5262. 

Furthermore, apart from consideration of the veteran's 
claims, by analogy, under Diagnostic Codes 5256, 5261, and 
5652, there simply is no medical evidence demonstrating 
chronic residuals consisting of severe painful motion or 
weakness in the left knee; hence, the Board must conclude 
that the criteria for the next higher, 60 percent, evaluation 
under Diagnostic Code 5055 simply are not met.  

The Board would also note that the fact that the veteran has 
a diagnosis of degenerative arthritis in the left knee 
affords him no basis for an evaluation in excess of the 
currently assigned 30 percent.  Diagnostic Code 5003 
indicates that the evaluation of arthritis established by x-
ray findings should be based on limitation of motion of the 
specific joint or joints involved.  Limitation of motion of 
the knee is evaluated pursuant to Diagnostic Codes 5260 (for 
flexion) and 5261 (for extension).  However, a 30 percent 
evaluation is the highest assignable for limited flexion 
under Diagnostic Code 5260, and, for the reasons noted above, 
there is no basis for assignment of a higher evaluation under 
under Diagnostic Code 5261. There also is no basis for 
assignment of separate ratings for arthritis and instability, 
as the examiners have consistently found no instability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

For all the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 30 percent for the veteran's 
status post total knee replacement.  As the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  As 
a final point, the Board notes that there is no indication 
that the scheduler criteria are inadequate to evaluate the 
veteran's left knee disability.  In this regard, the Board 
notes that there has been no showing that his disability has 
caused marked interference with employment (i.e., beyond that 
contemplated by the assigned 30 percent evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise has rendered impracticable the 
application of the regular scheduler standards.  Therefore, 
in the absence of evidence of factors specifically pertaining 
to the left knee disability that might warrant extra-
scheduler consideration, such Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for status post left 
total knee replacement is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

